                   Case 20-50527-LSS       Doc 42     Filed 03/19/20    Page 1 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re:
BOY SCOUTS OF AMERICA AND                                              Chapter 11
DELAWARE BSA, LLC,                                             Case No. 20-10343 (LSS)
Debtors.


BOY SCOUTS OF AMERICA,
Plaintiff,


v.                                                             Adv. Proc. No. 20-50527 (LSS)


A.A., et al.,
Defendants.


                          LG 37 DOE'S ANSWER TO PLAINTIFF'S VERIFIED
                               COMPLAINT FOR INJUNCTIVE RELIEF


          Comes now Defendant, LG 37 DOE, as and for his Answer to the Plaintiffs' Verified
Complaint for Injunctive Relief, states and alleges as follows:

                                               ANSWER

          1.        LG 37 DOE denies the allegations contained in paragraph 1.

          2.        LG 37 DOE denies the allegations contained in paragraph 2.

          3.        LG 37 DOE denies the allegations contained in paragraph 3.

          4.        LG 37 DOE denies the allegations contained in paragraph 4.

          5.        LG 37 DOE denies the allegations contained in paragraph 5.

          6.        LG 37 DOE denies the allegations contained in paragraph 6.



3817431, I, 066580.0001
                   Case 20-50527-LSS        Doc 42     Filed 03/19/20    Page 2 of 17




          7.        LG 37 DOE denies the allegations contained in paragraph 7.

          8.        LG 37 DOE denies the allegations contained in paragraph 8.

          9.        LG 37 DOE denies the allegations contained in paragraph 9.

          10.       LG 37 DOE denies the allegations contained in paragraph 10.

          11.       LG 37 DOE denies the allegations contained in paragraph 11.

          12.       LG 37 DOE denies the allegations contained in paragraph 12.

          13.       LG 37 DOE admits the allegations contained in paragraph, in so far, as they relate
to the BSA being a congressionally charted organization; LG 37 DOE otherwise denies any and
all other allegations in paragraph 13.

          14.       LG 37 DOE admits the allegations contained in paragraph 14 in so far as they
relate to the Local Councils being separately incorporated; LG 37 DOE otherwise denies any and
all other allegations in paragraph 14.

          15.       LG 3 7 DOE Jacks knowledge or information sufficient to fonn a belief as to the
truth of the allegations contained in paragraph 15 and therefore, deny the same.

          16.       LG 3 7 DOE, Jacks knowledge or information sufficient to form a belief as to the
truth of the allegations contained in paragraph 16 and therefore, deny the same.

          17.       LG 37 DOE denies the allegations contained in paragraph 17.

          18.       LG 37 DOE denies the allegations contained in paragraph 18.

          19.       LG 37 DOE Jacks knowledge or information sufficient to form a belief about the
truth of the allegations contained in paragraph 19, and therefore deny the same.

          20.       LG 37 DOE, lacks knowledge or information sufficient to form a belief about the
truth of the allegations contained in paragraph 20, and therefore deny the same.

          21.       LG 37 DOE denies the allegations contained in paragraph 21.

          22.       LG 37 DOE denies the allegations contained in paragraph 22.


                                                  Page 2
3817431. I. 066580.0001
                    Case 20-50527-LSS        Doc 42     Filed 03/19/20     Page 3 of 17




          23.        LG 37 DOE denies the allegations contained in paragraph 23.

          24.        LG 3 7 DOE denies the allegations contained in paragraph 24.

          25.        LG 37 DOE, upon information and belief, admits the allegations contained in
paragraph 25.

          26.        LG 37 DOE denies the allegations contained in paragraph 26.

          27.        LG 37 DOE denies the allegations contained in paragraph 27.

          28.        LG 37 DOE reasserts his answers to paragraphs 1-27 as if fully set forth herein.

          29.        LG 37 DOE denies the allegations contained in paragraph 29.

          30.        LG 37 DOE denies the allegations contained in paragraph 30.

          31.        LG 37 DOE states that paragraph 31 contains legal conclusions to which no
response is required. To the extent a response is necessary, LG 37 DOE denies the allegations
contained in paragraph 31.

          32.        LG 37 DOE states that paragraph 32 contains legal conclusions to which no
response is required. To the extent a response is necessary, LG 32 DOE denies the allegations
contained in paragraph 32.

          33.        LG 37 DOE denies the allegations contained in paragraph 33.

          34.        LG 37 DOE denies the allegations contained in paragraph 34.

          35.        LG 37 DOE denies the allegations contained in paragraph 35.

          36.        LG 37 DOE denies the allegations contained in paragraph 36.

          37.        LG 37 DOE denies the allegations contained in paragraph 37.

          38.        LG 37 DOE denies the allegations contained in paragraph 38.

          39.        LG 37 DOE denies the allegations contained in paragraph 39.

          40.        LG 37 DOE denies the allegations contained in paragraph 40.

          41.        LG 37 DOE denies the allegations contained in paragraph 41.

                                                   Page 3
381743 l, I, 066580 0001
                    Case 20-50527-LSS       Doc 42     Filed 03/19/20    Page 4 of 17




          42.        LG 37 DOE denies the allegations contained in paragraph 42.

          43.        LG 37 DOE lacks knowledge or infonnation sufficient to fonn a belief about the
truth of the allegations contained in paragraph 43.

          44.        LG 37 DOE is the Plaintiff in an action commenced in New York State Supreme
Court pursuant to remedial statutes reviving time barred sexual assault claims against child
victims.

          45.        Debtor, Boys Scouts of America is one of the named Defendants.

          46.        There are two other named Defendants which are as follows: Douglas Nail-the
individual child molester and Greater Niagara Frontier Council, Inc., Boy Scouts of America.

          47.        Both other named Defendants are located exclusively within the State of New
York; one is a New York resident and the other is a New York State Corporation. (Attached
hereto, made part hereof and designated Exhibit A is a copy of the Summons and Complaint in
the New York State Supreme Court action).

                              AFFIRMATIVE AND OTHER DEFENSES

                                   AS AND FOR A FIRST DEFENSE
          This Court lacks jurisdiction over LG 37 Doe.
                                 AS AND FOR A SECOND DEFENSE
          This Court lacks jurisdiction over the claims against the Greater Niagara Frontier
Council, Inc. (which Debtor Plaintiff, Boy Scouts of America, claims is a "BSA related Partyn).
                                   AS AND FOR A THIRD DEFENSE
          This Court lacks jurisdiction over the individual child molester, one of the Defendants in
the pending New York State action.
                                 AS AND FOR A FOURTH DEFENSE
          This Court is the improper venue for addressing claims against the Greater Niagara
Frontier Council, Inc. (which Debtor Plaintiff, Boy Scouts of America, claims is a "BSA related
Party") and Douglas Nail.




                                                  Page4
3817431 , I, 066580.0001
                     Case 20-50527-LSS        Doc 42     Filed 03/19/20    Page 5 of 17




                                    AS AND FOR A FIFTH DEFENSE
           The Greater Niagara Frontier Council, Inc., Boy Scouts of America is not a party to this
action. Douglas Nail is not a party to this action. Any injunctive relief in favor of co-defendants
in the New York State Supreme Court action impairs the right of LG 3 7 DOE to proceed against
those non-bankrupt individuals or entities.
                                    AS AND FOR A SIXTH DEFENSE
           Plaintiff failed to properly serve LG 37 Doe under the Federal Rules of Bankruptcy.
                                     AS AND FOR A SEVENTH DEFENSE
  Plaintiffs claims may be barred, in whole or in part, under the applicable statute oflimitations.
                                  AS AND FOR AN EIGHTH DEFENSE
           LG 37 Doe reserves the right to assert any affirmative defenses available under the
Federal Rules of Bankruptcy, Federal Rules of Civil Procedure, or other applicable law, not
specifically set forth herein and cannot be determined until LG 37 Doe has had the opportunity to
conduct discovery, LG 37 Doe incorporates all such defenses as if fully set forth herein.
                                    AS AND FOR A NINTH DEFENSE
           Plaintiff fails to state a claim upon which relief can be granted. Plaintiffs seek injunctive
relief against parties outside the jurisdiction of this Court. Because this Court has no power to
grant the requested relief, this Court should dismiss Plaintiffs claim with prejudice.
                                    AS AND FOR A TENTH DEFENSE
           Plaintiffs failed to join necessary parties, collectively referred to as the BSA Related
parties.
                                AS AND FOR AN ELEVENTH DEFENSE
           LG 37 DOE asserts all of the affirmative defenses contemplated by Rule 8 of the Federal
Rules of Civil Procedure and Rule 7008 of the Federal Rules of Bankruptcy.


WHEREFORE, LG 37 DOE requests an order of the Court as follows:
           1.         Dismissing Plaintiff's Verified Adversary Complaint as to LG 37 DOE with
prejudice and on the merits;
           2.        Awarding LG 37 DOE reasonable costs and related to his defense herein; and
           3.         For such other and further relief as the Court may deem just and equitable under
the circumstances.

                                                    Page 5
381743 I, I, 066580.000 I
                   Case 20-50527-LSS   Doc 42   Filed 03/19/20     Page 6 of 17




DATED:          March 19, 2020



                                             chard. P. Weisbeck, Jr., E
                                           (pro hac vice application to be submitted)
                                           LIPSITZ GREEN SCIME CAMBRIA LLP
                                           Attorneys for Defendant, LG 37 DOE
                                          42 Delaware Avenue, Suite 120
                                          Buffalo, New York 14202
                                          Phone: (716) 849-1333
                                          E-mail: rweisbeck@Iglaw.com




                                           Page 6
3817431, l, 066580.0001
Case 20-50527-LSS   Doc 42   Filed 03/19/20   Page 7 of 17




EXHIBIT A
                         Case 20-50527-LSS              Doc 42   Filed 03/19/20   Page 8 of 17
IFILBD: ERIE COUNTY CLERK 12/03/2019 12:43                                PMJ                  INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 12/03/2019




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE


          LG37 DOE

                                           Plaintiff,
          vs.                                                            SUMMONS
          DOUGLAS NAIL
          190 S. Bryant Street
          Depew, New York 14043

          GREATER NIAGARA FRONTIER
          COUNCIL, INC., BOY SCOUTS
          OF AMERICA
          2860 Genesee Street
          Buffalo, New York 14225

          BOY SCOUTS OF AMERICA
          1325 Walnut Hill Lane, S 406
          Irving, Texas 75038

                                           Defendants.


          TO THE ABOVE NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint In this actJon and to serve a copy
         of your answer, or. If the Complaint Is not served with this Summons. to serve a notice of appearance,
         on the Plaintiffs Attorneys within TWENTY (20) DAYS after the service of this Summons, exclusive
         of the day of service (or within THIRTY (30) DAYS after the service Is complete If this Summons Is
         not personally delivered to you within the State of New York); and In case of your failure to appear
         or answer, judgment will be taken against you by default for the relief demanded In the Complaint

                Erie County Is designated as the place of trial on the basis on the Defendant's place of
         business located in Depew, New York.

         DATED:              Buffalo, New York
                             December 2. 2019

                                                            By:-J~~==-~L--C,.a..z:!i:::~::../-
                                                               RI         P. WEISBECK, JR., ES
                                                               CHRISTINA M. CROGLIO, ESQ.
                                                            Attorneys for Plaintiff
                                                            42 Delaware Avenue, Suite 120
                                                            Buffalo, New York 14202·3924
                                                            (716) 849-1333
                                                            [RPW: # 66580.0001]


         3713960, I, 066SB0.000I
                                                           1 of 10
                      Case 20-50527-LSS Doc 42 Filed 03/19/20                  Page 9 of 17
!FILED: ERIE        COUNTY CLERK 12/03/2019 12: 43 PMJ                                       INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 12/03/2019




            STATE OF NEW YORK
            SUPREME COURT: COUNTY OF ERIE

            LG37DOE
                                       Plalntiff,
            vs.                                                               COMPLAINT

            DOUGLAS NAIL,
            GREATER NIAGARA FRONTIER
            COUNCIL, INC., BOY SCOUTS OF AMERICA. and
            BOY SCOUTS OF AMERICA,
                                       Defendants.

                     Pfalntiff, above named, by his attomeya, LIPSITZ GREEN SCIME CAMBRIA
            LlP, for his Complalnt against Defendants, alleges:

                                    AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                                        DEFENDANTS, ABOVE NAMED, HEREIN,
                                   PLAINTIFF, LG 37 DOE, ALLEGES AS FOLLOWS:

                    1.       Plaintiff, LG 37 DOE, Is a resident of the State of New York.
                   2.        This action la commenced pu1&uant to the provisions of the Child Victims

          Act.

                    3.       At. the time of the Incidents set forth herein, Plalntiff, LG 37 DOE,
          (hereinafter referred to as "THE CHILD; was an Infant having been bom In 1972.

                   4.        Upon Information and bellef, at all times herein mentioned, Defendant,

          GREATER NIAGARA FRONTIER COUNCIL, INC., BOY SCOUTS OF AMERICA, was
          and still ls a domestic not-for-profit corporation duly organized and existing under and by
          virtue of the lawa of the state of New York and maintains an office for the transaction of
          business located within the County of Erle and State of New York.
                   5.        Upon information and belief, at all times hereinafter mentioned, Defendant.

          BOY SCOUTS OF AMERICA, was and la a federally chartered corporation authorized to

          3714001, 1,06fSIO.OOOI


                                                       2 of   10
                 Case 20-50527-LSS Doc 42 Filed 03/19/20                      Page 10 of 17
li'ILED:   BRIE COUNTY CLERK 12/03/2019 12: 43 PNl                                         INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 12/03/2019




            transact business In the state of New York. Its principal headquarters Is located In Irving,

            Texas.
                     6.       Defendants GREATER NIAGARA FRONTIER COUNCIL, INC., BOY

           SCOUTS OF AMERICA and BOY SCOUTS OF AMERICA, are hereinafter collectively
           referred to 88 ·soy SCOUTS OF AMERICA•

                     7.       The BOY SCOUTS OF AMERICA markets itself a8 a youth organization

           with a stated mission ,o prepare young people to make ethical and moral choices over

            their llfetlmes by lnatllllng In them 1he values of the Scout Oath and Scout Law.·

                     8.       Despite Its stated mission, the BOY SCOUTS OF AMERICA organized Its

           youth programs so as to create a pedophlle paradise Ideal for child molesters acting as

           Scout Masters to commit sexual a888ulta and sexual crimes upon Infant children.
                     9.       Upon Information and belief, Defendant. DOUGLAS NAIL {hereinafter

           referred to aa "THE CHILD MOLESTER, resides In the Village of Depew and State of
           New York.

                    10.       Upon lnfonnatlon and bellef, at all times herein mentioned, THE CHILD
           MOLESTER was appointed to a position by the BOY SCOUTS OF AMERICA conferring
           upon THE CHILD MOLESTER the title •scout Master.•

                    11.       Upon Information and bellef, at all times herein mentioned, the CHILD
           MOLESTER waa aaalgned to Boy Scouts of America Troop 585 as a Scout Master by
           Defendant. BOY SCOUTS OF AMERICA, and waa acting as its agent. employee and/or
           representative.
                    12.      Upon Information and bellef, at all times herein mentioned, THE CHILD
           MOLESTER waa under the direction, supervision and control of Defendant. BOY
           SCOUTS OF AMERICA.


                                                           2
           3714001, l,Od651GODOI

                                                       3 of 10
              Case 20-50527-LSS Doc 42 Filed 03/19/20                        Page 11 of 17
!FILED: ERIE COUNTY CLERK 12/03/2019 12: 43 PM1                                           INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 12/03/2019




                     13.       At. times hereinafter mentioned, THE CHILD was a member of Boy Scouts

           of America Troop 565.
                     14.       Beginning In or about 1983, and continuing through sometime In or about
           1987, the CHILD MOLESTER sexually a11aufted and committed battery upon THE

           CHILD at and during Boy Scout events and other locations. The sexual usaullB and
           battery constituted sexual ofl'en888 as defined In Article 130 of the Penal Law.

                     15.       The sexual crfmea committed by THE CHILD MOLESTER herein ware
          willful, mallcloua and Intentional and resulted In Injury to THE CHILD.

                     16.       Aa a direct result of conduct by THE CHILD MOLESTER as deacrfbed
          herein, THE CHILD, has suffered, and continues to suffer great physical and emotional
          pain of mind and body, shock, ematlonal diatreae, physical manifestations of emotional

          distress, flashbacks, embarrassment. loss of self-esteem, disgrace, humOJation, and loss
          of enjoyment of life, was prevented and will continue to be prevented from performing
          dally activities and obtaining full enjoyment of life, and has incuned and will continue to
          incur expenaes for medical psychologfcal treatment, therapy and ccunsellng.

                    17.       Thia action falls within one or more of the exceptions set forth In CPLR
          §1602.

                    18.       Aa a result of the foregoing, THE CHILD, has sustained general and

          special damages In an amount which exceeds the Juriadlctlonal llmlts of all lower courts
          which would otherwise have jurisdiction.

                    19.       As a result of the foregoing, THE CHILD, claims punitive damage& In an
          amount which exceeds the jurtsdictlonal llmits of all lower courts which would otherwise
          have jurisdiction.



                                                           3
          3714001, I, 066SIO.OOOJ

                                                       4 of 10
                        Case 20-50527-LSS         Doc 42    Filed 03/19/20    Page 12 of 17
(FILED:   ERIE COUNTY CLERK 12/03/2019 12: 43 PM)                                          INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 12/03/2019




                                    AS AND FOR A SECOND CAUSE OF ACTION AGAINST
                                     DEFENDANT, BOY SCOUTS OF AMERICA, HEREN:
                     20.       PlaJntiff repeats. reiterates and re-alleges each and every allegation

           contained In paragraphs "1° through "19" of this Complalntwlth the same force and effect

           as If fully aet forth herein.
                     21.       Upon lnfonnatlon and belief, Defendant. BOY SCOUTS OF AMERICA.

          trained, selected. approved and appointed THE CHILD MOLESTER aa a Scout Master

          for Boy Scouts of America Troop 585, placing him fn a poaitlon with authority and power
          over THE CHILD.
                    22.        Defendant, BOY SCOUTS OF AMERICA. knew or reasonably should have

          known of the propensities of THE CHILD MOLESTER to commH acts of sexual anault.

          battery, rape and other sexual crimes against THE CHILD and other children.
                    23.       Upon Information and belief, Defendant. BOY SCOUTS OF AMERICA.
          failed to report to the police or other governmental agencies sexual crimes committed by

          THE CHILD MOLESTER upon Infant boys In Boy Scouts of America Troop 565.

                    24.       Upon infonnatfon and belfef, prior to the inckle~ set forth herein.
          Defendant. BOY SCOUTS OF AMERICA, was aware and waa otherwise on actual notice

          that a number of Ha Scout Mastera, were aexually abusing and/or sexually aaaaultlng
          and/or molesting and/or raping young boys.

                    25.       Upon lnfonnation and bellef, 1he aforesaid Incidents and resultant Injury
          and damages to THE CHILD were caused aa a result of the negligence. carefeuneaa

          and recklessness of Defendant. BOY SCOUTS OF AMERICA, In the training. hiring,
          aelectlng and assignment of THE CHILD MOLESTER.

                    28.       The acts and/or omissions of Defendant, BOY SCOUTS OF AMERICA.


                                                           4
          371<t001, I, °"5IO.OOOI


                                                       S of 10
                      Case 20-50527-LSS         Doc 42     Filed 03/19/20     Page 13 of 17
IFILBD: ERIE        COUNTY CLERK           12/03/2019 12:43 PM]                           INDEX NO. Bl60B2/20l9
NYSCEF DOC. NO. l                                                                  RECEIVED NYSCEF : 12/03/2019




          constitute reckless disregard for the safety of THE CHILD and other children.
                   27.      As a result of the foregoing, THE CHILD has 8U8talned general and special

          damages In an amount which exceeds the Jurisdictional llmlts of all lower courts which

          would otherwise have Jurisdiction.
                                  AS AND FOR A THIRD CAUSE OF ACTION AGAINST
                                  DEFENDANT, BOY SCOUTS OF AMERICA, HEREIN:

                    28.     Plaintiff repeats, reiterates and re-allegea each and every allegation

           contained In paragraphs "1" through 1127" of this Complalntwlth the eame force and effect

          as If fully set forth herein.
                    29.     Upon information and belief, the aforasald Incidents and 181Ultant lnjury to

          THE CHILD, were caused as a result of the negUgence, careleaaneas and reckle880888
           of Defendant. BOY SCOUTS OF AMERICA, In structuring and organizing its youth
           programs so as to create a pedophile paradise Ideal for child molesters acting as Scout
           Masters to commit aexual aaaauJts and sexual crfmea upon Infant children.
                    30.     The acts and/or omissions of Defendant, BOY SCOUTS OF AMERICA,

           constitute reckless disregard for the safety of THE CHILD and other children.

                    31.     Aa a result of the foregoing, THE CHILD has sustained general and special

           damages In an amount which exceeds the Jurisdictional limits of all lower courts which
          would otherwise have Jurisdiction.

                              AS AND FOR A FOURTH CAUSE OF ACTION AGAINST
                               DEFENDANT, BOY SCOUTS OP AMERICA, HEREIN:

                    32.     Plaintiff repeals, reiterates and re-alleges each and every allegation
           contained In paragraphs n1" through "31 nof this Complaint with the aame force and effect

           as If fully set forth herein.
                    33.     Upon lnfonnatlon and beffef, the aforeaald Incidents and resultant Injury to

                                                           5
          3714001,1,066SIQ.C00l

                                                       6 of 10
                      Case 20-50527-LSS          Doc 42     Filed 03/19/20    Page 14 of 17
IFILBD: iRfE     COUNTY             CLERK 12/03/2019 12:43 PMJ                             INDEX NO. 816082/2019
NYSCEF DOC, NO. 1                                                                   RECEIVED NYSCEF: 12/03/2019




         THE CHILD, were caused as a result of the negRgence, careleaanesa and rackleasn888

         of Defendant. BOY SCOUTS OF AMERICA. in retaining of THE CHILD MOLESTER.

                   34.       The acts and/or omlsalona of Defendant. BOY SCOUTS OF AMERICA,

         constitute reckless disregard for 1he safety of THE CHILD and other children.

                   35.       As a result of the foregoing, THE CHILD has sustained general and special
         damages In an amount whioh exceec:18 the Jurladlctional limits of all lower courts which
         would otherwise have Jurisdiction.
                                   AS AND FOR A FIFTH CAUSE OF ACTION AGAINST
                                   DEFENDANT, BOY SCOUTS OF AMERICA, HEREIN:
                   36.       Plaintiff repeats, reiterate& and re-alleges each and every allegation

         contained In paragraphs "1" 1hrough '*36" of this Complalntwfth the same force and effect
         as ff fully set forth heA!lln.

                   37.       Upon Information and beHef, the aforesaid Incidents and resultant Injury to

         THE CHILD, were caused 88 a result of the negligence, carelessness and reckl888nesa

         of Defendant. BOY SCOUTS OF AMERICA, In supervising THE CHILD MOLESTER.
                   38.       The acta and/or omlsalone of Defendant. BOY SCOUTS OF AMERICA,

         constitute reclden dtsregard for the safety of THE CHILD and other children.

                   39.       A8 a reault of the foregoing, THE CHILD has auatalned general and special

         damages In an amount which exceeds the Juriedlctional limits of all lower courts which
         would otherwise have jurisdiction.

                                   AS AND FOR A SIXTH CAUSE OF ACTION AGAINST
                                   DEFENDANT, BOY SCOUTS OF AMERICA, HEREIN:

                   40.       Plalntiff repeats, reiterates and re-alleges each and every allegatlon

         contained In paragraphs "1" through "3911 of thla Complalntwlth the same force and effect

         aa If fuUy set forth herein.

                                                           8
         37140GI, I, 066Sll.0001

                                                       7 of 10
                         Case 20-50527-LSS        Doc 42        Filed 03/19/20   Page 15 of 17
!FILED: ERIE COUNTY                 CLERK   12/03/2019 12:43 PMl                           INDEX NO . 816082/2019
NYSCEF DOC. NO. l                                                                    RECEIVED NYSCEF: 12/03/2019



                    41.       Defendant, BOY SCOUTS OF AMERICA. failed to wam and/or dlaclose

          and/or educate THE CHILD and/or the parents of THE CHILD of the danger of sexual

          aaaault THE CHILD MOLESTER posed to THE CHILD.
                    42.       Defendant. BOY SCOUTS OF AMERICA, failed to wam and/or dlacloae

          and/or educate THE CHILD and/or the parents of THE CHILD of the danger of sexual

          aaaault Its Scout Masters posed to THE CHILD and other chHdren.

                    43.       Defendant. BOY SCOUTS OF AMERICA. failed to warn and/or disclose
          and/or educate all adult volunteer Scout Mastn of the danger of sexual asaault Its Scout
          Mastera posed to THE CHILD and other children.

                    44.       Aa a result of the foregoing, THE CHILD has sustained general and apeolal
          damages In an amount which exceeds the Juriadfctional limits of all lower courts which
          would otherwise have jurisdiction.

                                     AS AND FOR A SEVENTH CAUSE OF ACTION
                                   AGAINST DEFENDANT, BOY SCOUTS OF AMERICA,
                                                       HEREIN:
                   45.        Plaintiff repeats, reiterates and re-alleges each and every allegation

          contained In paragraphs "1" through "44" of this Compfalntwlth the same force and effect
          as If fully set forth herein.

                   48.       Defendant, BOY SCOUTS OF AMERICA. is vfcarlously liable for the

          damages sustained by THE CHILD because THE CHILO MOLESTER was aided by his
          position with the BOY SCOUTS OF AMERICA In committing the sexual aasaults and
          battery upon THE CHILD.

                   47.       Aa a result of the foregoing, THE CHILD has sustained general and apecJal

         damages In an amount which exceeds the Juriadlctional Omits of all lower courts which
         would othelWiae have jurisdiction.

                                                            7
         3714001, I, 066580.0001


                                                       8   of 10
                      Case 20-50527-LSS         Doc 42       Filed 03/19/20   Page 16 of 17
                                                                                        INDEX NO, 816082/2019
[FILED: ERIE COUNTY CLERK                 12/03/2019 12:43 PM
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 12/03/2019




                             AS AND FOR AN EIGHTH CAUSE OF ACTION AGAINST
                              DEPENDANT, BOY SCOUTS OF AMERICA, HEREIN:
                  48.       P1alntlff repeats, relteratea and re-alleges each and every aUegatlon

          contained In paragraphs "1 11 through •4r of1hla Complalntwith the aame force and effect

          ~a If fully set forth herein.
                  49.       Defendant, BOY SCOUTS OF AMERICA, la vicariously liable for the

          actions of THE CHILD MOLESTER because the BOY SCOUTS OF AMERICA materially
          Increased the rtak of eexual asaault or aexual crimes upon THE CHILD and other young

          boys by conferrtng power or authority on its Boy Scout leaders over THE CHILD and
          other young boys.

                    50.     Defendant. BOY SCOUTS OF AMERICA, la vicariously liable for the

          sexual aaaauJt and battery commftted upon THE CHILD by THE CHILD MOLESTER

          because the BOY SCOUTS OF AMERICA regularly placed THE CHILD MOLESTER

          and other Boy Scout leaders In aituatlona of intlma18 or personal contact with THE CHILD

          an~ other young boys.

                    51.     As a result of the foregoing, THE CHILD has sustained general and special

          damages fn an amount which exceeds the Jurisdictional llmfts of all lower courts which
          would otherwise have Juriadlctton.

                    WHEREFORE, Plalntlff demands Judgment against Defendants, either Jointly or
          severally, In the Firat, Second, Thlld. Fourth, Fifth, Sixth, Seventh and Eighth Causes of

          Action in an amount which exceeds the jurisdictional Umlta of all lower courts which

          would otherwise have Jurisdiction, and for such other, further or different ralief aa the

          Court may deem Just and proper. together with the coeta and disbursements of the
          action.


                                                         8
          37l4001,l,0665IO.OOOI

                                                      9 of   10
                        Case 20-50527-LSS         Doc 42   Filed 03/19/20   Page 17 of 17
IFILED:   ERIE COUNTY               CLERK   12/03/2019 12: 43 PMJ                      INDEX NO. 816082/2019
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 12/03/2019



           DATED:              Buffalo, NewYork
                               December 2, 2019        LIPSITZ GREEN SCIME CAMBRIA LLP

                                                       By:~~~~~~~~~
                                                           R /ii DP. EISBECK, JR. SQ.
                                                           CHRISTINA M. CROGLIO, E a.
                                                       Attorneys for Plaintiff
                                                       42 Delaware Avenue, Suite 120
                                                       Buffalo, New York 14202-3924
                                                       (716) 849-1333
                                                       [RPW: # 66580.0001]




                                                           9
          3714001, I, 066S80.000I


                                                     10 of 10
